            Case 1:19-cv-02184-TJK Document 12 Filed 08/05/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

                       Plaintiff,

       v.
                                                     Case No. 19-cv-2184 (TJK)
FACEBOOK, INC.,

a corporation,

                       Defendant.


    FACEBOOK, INC.’S RESPONSE TO NON-PARTY ELECTRONIC PRIVACY
INFORMATION CENTER’S MOTION TO INTERVENE OR, IN THE ALTERNATIVE,
 FOR LEAVE TO FILE AN AMICUS CURIAE BRIEF, FOR A BRIEFING SCHEDULE
   TO HEAR FROM INTERVENORS AND INTERESTED PARTIES, AND FOR AN
  ORDER SETTING A HEARING ON THE PARTIES’ MOTION AND PERMITTING
         EPIC AND OTHER INTERESTED PARTIES TO INTERVENE

       Defendant Facebook, Inc. (“Facebook”) respectfully submits this response to the motion

filed by non-party Electronic Privacy Information Center (“EPIC”) (ECF No. 5). Facebook joins

the United States’ opposition to EPIC’s motion to intervene (ECF No. 11) and takes no position

as to EPIC’s motion for leave to file an amicus curiae brief. Facebook further requests that the

Court approve the proposed Consent Order (“Order”) in an efficient and timely manner.

       Facebook joins the United States’ opposition to EPIC’s motion to intervene (ECF No.

11). As set forth in the United States’ brief, EPIC fails to satisfy the requirements for

intervention. Although EPIC may be interested in the subject matter or outcome of this case as a

consumer advocacy organization focused on privacy issues, EPIC does not have a legally

protected interest in the resolution of this action sufficient to support mandatory intervention

under Rule 24(a). The proposed settlement concerns only the government and Facebook; there

are no other signatories or bound parties. See United States v. Carrols Dev. Corp., 454 F. Supp.


  FACEBOOK’S RESPONSE TO NON-PARTY ELECTRONIC PRIVACY INFORMATION CENTER’S MOTION TO INTERVENE
                                       CASE NO. 19-CV-2184
                                               -1-
          Case 1:19-cv-02184-TJK Document 12 Filed 08/05/19 Page 2 of 5



1215, 1220 (N.D.N.Y. 1978), modified, No. 76-CV-170, 1981 WL 2184 (N.D.N.Y. Oct. 16,

1981) (parties who sought to intervene in civil antitrust action brought by the United States failed

to show that their purported interests in the subject of the action would be impaired by entry of

proposed consent order because they were not parties to the action and thus the order was not

binding upon them). Indeed, the only type of claim being resolved by the proposed settlement is

under the FTC Act, which contains no private right of action. See Hardaway v. Syneron, Inc.,

928 F. Supp. 2d 217, 218 (D.D.C. 2013), aff’d, No. 13-7054, 2013 WL 5612534 (D.C. Cir. Sept.

26, 2013) (“It is long-established that the FTCA does not provide a private cause of action.”).

Thus, EPIC has no possible claim under the FTC Act that could be impaired or released by this

settlement.

       EPIC contends that it “has brought multiple complaints to the FTC against Facebook on

behalf of consumers and EPIC members” and “thus has a legally protected interest in this

action.” Mot. at 11. That is a non-sequitur. The fact that 16 CFR § 2.2(a) allows a consumer to

file a “complaint or request for Commission action,” and that EPIC has brought multiple

complaints to the FTC against Facebook, does not grant EPIC a legally protected interest in this

action or put EPIC in a “unique position with respect to the proposed Consent Decree,” as it

contends. Mot. at 11. To the contrary, the same regulation states that a party making such a

complaint or request to the Commission “is not regarded as a party to any proceeding that might

result from the investigation.” 16 CFR § 2.2(b) (emphasis added).

       Moreover, as EPIC is aware from its previous litigation against Google—in which EPIC

unsuccessfully attempted to compel the FTC to enforce a consent order against Google—the

government’s enforcement discretion regarding which claims to pursue and remedies to seek is

unreviewable in court. See Elec. Privacy Info. Ctr. v. FTC, 844 F. Supp. 2d 98, 106 (D.D.C.


  FACEBOOK’S RESPONSE TO NON-PARTY ELECTRONIC PRIVACY INFORMATION CENTER’S MOTION TO INTERVENE
                                       CASE NO. 19-CV-2184
                                               -2-
          Case 1:19-cv-02184-TJK Document 12 Filed 08/05/19 Page 3 of 5



2012), aff’d, No. 12-5054, 2012 WL 1155661 (D.C. Cir. Mar. 5, 2012) (“At bottom, the FTC’s

decision whether to take action with respect to a potential violation of the Consent Order is a

quintessential enforcement decision that is committed to the agency’s discretion and is not

subject to judicial review.”); Heckler v. Chaney, 470 U.S. 821, 831 (1985) (“[A]n agency’s

decision not to prosecute or enforce . . . is a decision generally committed to an agency’s

absolute discretion.”).

       Nor does EPIC meet the requirements for permissive intervention under Rule 24(b). To

the contrary, allowing intervention would “unduly delay or prejudice the adjudication of the

original parties’ rights,” which is exactly what Rule 24(b) cautions courts to avoid. And it would

undermine one of the primary purposes of settlement: avoiding litigation. See United States v.

Associated Milk Producers, Inc., 394 F. Supp. 29, 44 (W.D. Mo. 1975), aff’d, 543 F.2d 113 (8th

Cir. 1976) (“The very process of formal intervention . . . would threaten to eliminate one of the

major motivating factors that leads both the Government and the defendants to attempt to work

out an appropriate decree, since intervention would force on the Government and defendants at

least some of the burdens of litigation that both . . . have sought to avoid.”) (quoting Assistant

Attorney General Donald F. Turner, Note Private Participation in Department of Justice

Antitrust Proceedings, 39 Univ. of Chicago L.Rev. Fall 1971). As one district court explained,

“[w]ere [the] Court to grant [the] motion to intervene, it would be logic-bound to allow all

investors and interested members of the public with differing viewpoints to intervene in the

underlying actions. This is one of the principal reasons that permissive intervention by

individual investors in SEC actions is rarely granted”—“such large-scale intervention would

cause incalculable confusion, add unmanageable complexity, and bring [the] Court’s review and




  FACEBOOK’S RESPONSE TO NON-PARTY ELECTRONIC PRIVACY INFORMATION CENTER’S MOTION TO INTERVENE
                                       CASE NO. 19-CV-2184
                                               -3-
          Case 1:19-cv-02184-TJK Document 12 Filed 08/05/19 Page 4 of 5



administration of the underlying actions to a halt.” SEC v. Bear, Stearns & Co., Inc., 2003 WL

22000340, at *4 (S.D.N.Y. Aug. 25, 2003).

       “In such circumstances, courts have consistently denied permissive intervention by

private parties.” Carrols, 454 F. Supp. at 1221; see also Envtl. Defense v. Leavitt, 329 F. Supp.

2d 55, 70-71 (D.D.C. 2004) (denying non-party’s motion to intervene and granting parties’

motion to enter the EPA’s consent decree, citing the general “policy of favoring consent

decrees”). This Court should do the same and deny EPIC’s motion.

       Facebook takes no position on EPIC’s motion for leave to file an amicus curiae brief. If

the Court allows EPIC or any other amicus to file such a brief, however, Facebook respectfully

requests that the Court allow the parties to file responsive briefs.




  FACEBOOK’S RESPONSE TO NON-PARTY ELECTRONIC PRIVACY INFORMATION CENTER’S MOTION TO INTERVENE
                                       CASE NO. 19-CV-2184
                                               -4-
        Case 1:19-cv-02184-TJK Document 12 Filed 08/05/19 Page 5 of 5



Dated: August 6, 2019                      Respectfully submitted,



                                           /s/ Joshua S. Lipshutz
                                           Joshua S. Lipshutz (SBN 1033391)
                                           jlipshutz@gibsondunn.com
                                           Thomas G. Hungar (SBN 447783)
                                           thungar@gibsondunn.com
                                           GIBSON, DUNN & CRUTCHER LLP
                                           1050 Connecticut Avenue, N.W., Suite 300
                                           Washington, DC 20036
                                           Telephone: (202) 955-8500
                                           Facsimile: (202) 467-0539

                                           Orin Snyder (SBN 2116424)
                                           osnyder@gibsondunn.com
                                           GIBSON, DUNN & CRUTCHER LLP
                                           200 Park Avenue
                                           New York, NY 10166-0193
                                           Telephone: (212) 351-4000
                                           Facsimile: (212) 351-4035

                                           Olivia Adendorff (SBN 24069994)
                                           oadendorff@gibsondunn.com
                                           GIBSON, DUNN & CRUTCHER LLP
                                           2100 McKinney Avenue, Suite 1100
                                           Dallas, TX 75201-6912
                                           Telephone: (214) 698-3100
                                           Facsimile: (214) 571-2900

                                           Counsel for Defendant Facebook, Inc.




 FACEBOOK’S RESPONSE TO NON-PARTY ELECTRONIC PRIVACY INFORMATION CENTER’S MOTION TO INTERVENE
                                      CASE NO. 19-CV-2184
                                              -5-
